2/3/2015                                                                      TDCJ Offender Details

                                                                                                      TDCJ Home
                                                                                                                  ^,7"^- D
                                                                                                                    New Offender Search
           TEXAS DEPARTMENT OF CRIMINAL JUSTICE




    Offender Information Details
      Return to Search list




    SID Number:                                                           07336290

   TDCJ Number:                                                           01261724

    Name:                                                                 BURTON.TIMOTHY

    Race:                                                                 B

   Gender:                                                                M

    DOB:                                                                  1982-07-25

    Maximum Sentence Date:                                                2019-03-24             CUMULA TIVE OFFENSES

   Current Facility:                                                      WAYNE SCOTT

   Projected Release Date:                                                NOT AVAILABLE

   Parole Eligibility Date:                                               2010-05-09

   Offender Visitation Eligible:                                          YES

   Information provided is updatedonce daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
    friends are encouraged to call the unit prior to traveling for a visit.


   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                             Offender is not scheduled for release at
                                                                       this time.

   Scheduled Release Type:                                            Will be determined when release date is
                                                                      scheduled.

   Scheduled Release                                                  Will be determined when release date is
   Location:                                                          scheduled.




       Parole Review Information

   Offense History:
   j Offense                                                        Sentence                          Case
http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=07336290                                                        1/2
2/3/2015                                                                      TDCJ Offender Details

           Date                      Offense                            Date           County          No.     Sentence (YY-
                                                                                                                  MM-DD)

      2002-07-15                      MURDER                         2004-09-20         HARRIS        965211      11-09-00

                         POSS CONTROLLED ITEM IN
      2011-09-21                                                     2014-01-13       ANDERSON        31,034       3-00-00
                                CORR FAC




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin&tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                New Offender Search                  TDCJ Home Page




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=07336290                                             2/2